Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole. Specifically the cited prior art fails to disclose or render obvious the following limitations: 
As per independent claim 1:
The prior art fails to teach a virtual 3D model of a real-world object, the virtual 3D model includes two or more virtual landmarks disposed at locations in the virtual 3D model that correspond to real-world landmarks of the real-world object. An AR device is configured to display a virtual cursor superposed on the real-world object, the cursor on the real-world object can be manually adjusted by a user, to mark a location on the real-world object, followed by tagging to provide a virtual tag on the corresponding real-world landmark of the real-world object, wherein a location of the virtual tag is known to the AR device, the AR device also knows the location where the user perceives the corresponding real-world landmark of the real-world object. Automatically aligning the virtual 3D model of the real-world object to the real-world object by relying at least partially on relating virtual landmarks to virtual tags that relate to the same real-world landmarks of the real-world object.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180005441 A1	Anderson; Glen J.	SYSTEMS AND METHODS FOR MIXED REALITY TRANSITIONS
US 20170337741 A1	FRADET; Matthieu et al.	METHOD AND DEVICE FOR RENDERING AN IMAGE OF A SCENE COMPRISING A REAL OBJECT AND A VIRTUAL REPLICA OF THE REAL OBJECT
US 10872457 B1	Hu; Jie et al.	Facial texture map generation using single color image and depth information
US 20180218538 A1	Short; Matthew Thomas et al.	RENDERING VIRTUAL OBJECTS IN 3D ENVIRONMENTS
US 20190380792 A1	Poltaretskyi; Sergii et al.	VIRTUAL GUIDANCE FOR ORTHOPEDIC SURGICAL PROCEDURES
US 20110190774 A1	Nikolchev; Julian et al.	METHODS AND APPARATUS FOR PERFORMING AN ARTHROSCOPIC PROCEDURE USING SURGICAL NAVIGATION
US 20190279433 A1	Borke; Michael James et al.	REAL-TIME QUALITY CONTROL DURING MANUFACTURING USING AUGMENTED REALITY

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613